Opinion,
Mr. Justice Hand :
The sole question in this case is whether the gas pipes of the defendant company, laid in the streets of the city of Pittsburgh, through which natural gas is distributed to consumers, are subject to taxation for city purposes as land or capital stock.
It is claimed that because the city had authority under the act of 1841, P. L. 348, § 16, to assess taxes on all descriptions of property made taxable for state purposes by the act of June 11,1840, P. L. 612, and the latter act provided for the assessment of the capital stock of banks and companies, that the assessment of these gas pipes eo nomine was an assessment of the capital stock. If the act of 1841 were now before us, it is doubtful whether it could be sustained. It is in conflict with the system of taxation adopted by the commonwealth since the act of 1840. It must receive a strict construction, and that would limit both acts to the six years named therein, for both stand stamped with the legislative sanction that they are extraordinary acts, and experiments for only that period of time. But, whether that is true or not, the learned judge very properly dismissed that part of the case with the laconic remark that the bill and answer disclose no taxation of the capital stock as such.
*380The other branch of the case has under the decisions of this court no better foundation. In the case of West Chester Gas Co. v. Chester Co., 30 Pa. 232, and the kindred case of Lehigh Coal Co. v. Northampton Co., 8 W. & S. 334, this kind of taxation was held not to be within the tax laws of the commonwealth, on the ground that they were the public works of a corporation; that this class of corporations were in their nature public, as distinguished from a mere private corporation, and the exercise of the power to tax the former had been reserved .in a different form by the state. It may be somewhat difficult to define what is a public work or a public corporation in this sense, but it is clear that one of the characteristics is that it has the right of eminent domain, that it has franchises which justify the legislature in defining or considering it public. A mere private corporation needs no franchise from the state in order to carry on its business. Men may manufacture shoes without corporate power, but they cannot occupy streets or property of private individuals without corporate power or warrant from the state. They need a delegation of sovereignty and in such cases their works may be properly called public works. In the class of cases in which the double taxation here sought is inhibited, it will be found that this is one of the characteristics. It has assumed a distinctive criterion for the division of our tax laws, and runs through the construction and classification of the same. The decision of the learned judge of the Common Pleas was in entire harmony with these views and must receive the sanction of this court.
The judgment is affirmed.